Citation Nr: 0420778	
Decision Date: 07/29/04    Archive Date: 08/05/04	

DOCKET NO.  02-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability evaluation for 
inactive pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1943 to October 1943.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2003 at which time it was remanded 
for further development.  The requested actions have been 
completed and the case has been returned to the Board for 
appellate review.  

The case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the claim has been obtained, and VA has notified the veteran 
of the type of evidence needed to substantiate his claim.  

2.  The medical evidence of record reflects that the veteran 
has no current residuals of inactive pulmonary tuberculosis.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
inactive pulmonary tuberculosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic Code 6731 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to a claimant in substantiating his or her claim.  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  The Board in this instance has carefully 
reviewed the claims file, to ascertain whether remand to the 
RO or other development is necessary in order to assure 
compliance with the new legislation.  The Board notes that 
the development of medical evidence appears to be complete.

The VCAA notice letter issued in August 2001 advised the 
veteran of the information and evidence needed to 
substantiate his claim.  He was requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify him of the information and evidence necessary 
to substantiate the claim, what information and evidence, if 
any, that he is to provide, and what information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as having him provide any evidence in his possession 
that pertains to the claim as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and the provisions of 
38 C.F.R. § 3.159 (2003).

The October 2002 statement of the case and the October 2003 
supplemental statement of the case set forth the law and 
facts in a fashion that clearly and adequately explains the 
basis for the decision by the RO.  Further, the veteran had 
the opportunity to present additional argument on his own 
behalf at a video conference hearing with the undersigned in 
February 2003.  The case was remanded by the Board in July 
2003.  The veteran was to be accorded a respiratory 
examination that was accomplished in October 2003.  There is 
no reference of record to any additional evidence that would 
tend to substantiate the claim.  It appears that there are no 
outstanding records or other evidence that could support the 
claim.  See VAOPGCPREC 5-2004.

Turing now to the applicable law, the Board notes the basis 
of disability evaluations is the ability of the body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  VA's Schedule for Rating Disabilities 
(Rating Schedule) identifies various disabilities by separate 
diagnostic codes.  Within the diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity, 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1 (2003).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7 (2003).  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  In every instance where the Rating Schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent rating shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2003).

Evidence of record reveals that the veteran was discharged 
from service because of his pulmonary tuberculosis.  Service 
connection was granted by rating decision dated in February 
1944 and a 70 percent rating was assigned, from October 12, 
1943, the day following service discharge.  By rating 
decision dated in December 1946, it was indicated that the 
rating of 70 percent in effect from October 12, 1943, to 
October 18, 1944, would be reduced to 50 percent, effective 
October 19, 1944.  A 30 percent rating was to be effective 
April 19, 1949 through April 18, 1954.  A no percent 
disability rating was to be assigned, effective April 19, 
1954.  

The aforementioned rating action was amended by December 1949 
rating determination which indicated the date of inactivity 
for the tuberculosis was April 19, 1944.  The aforementioned 
rating decision was amended to reflect a 50 percent rating 
for April 1, 1946 through April 18, 1949.  A 30 percent 
evaluation was for assignment from April 19, 1949 through 
November 30, 1949.  A 50 percent rating was reestablished, 
effective December 1, 1949 to April 18, 1950.  A 30 percent 
rating was for assignment from April 19, 1950 to April 18, 
1955.  A noncompensable rating was to be assigned, effective 
April 19, 1955.  

By rating decision dated September 1952, the veteran was 
determined to be entitled to special monthly compensation.  
It was indicated the tuberculosis had been completely 
arrested from April 19, 1944.

Received in May 2001 was the veteran's claim for an increased 
disability rating for his tuberculosis. 

The pertinent medical evidence of record includes a report of 
an examination for pulmonary tuberculosis and microbacterial 
diseases by VA in September 2001.  The veteran's current 
complaints included night sweats, pleuritic chest pains, and 
shortness of breath.  He was being followed at the Muskogee 
VA Medical Center.  Reference was made to a history of 
cigarette smoking, although the veteran stated he had stopped 
smoking six years previously.  A chest X-ray study done in 
May 2001 was reported as having been normal.  

On examination the respiratory system was clear to 
auscultation.  There were no rales, wheezing, or rhonchi.  
The clinical examination diagnosis was tuberculosis by 
history, with negative examination currently.

Additional VA medical records include pulmonary function 
testing done at the VA Medical Center in Muskogee in 
September 2001 that indicated that based on the FEV-1, there 
was moderate obstructive lung defect.  Airway obstruction was 
confirmed by the decrease in flow rate at peak flow and flow 
at 50 percent, 75 percent of the full volume curve.  
Additional restrictive lung defect could not be excluded.  
The FVC changed by 25 percent.  The FEV-1 changed by 
33 percent.  This was interpreted as being a good response to 
bronchodilator use.  

Additional pertinent medical evidence includes the report of 
another VA rating examination accorded the veteran in October 
2003.  The veteran was taking various medications and also 
used Albuterol and Ipratropium inhaler as necessary.  A 
history of smoking one to two packs of cigarettes for 10 to 
15 years was indicated.  The veteran stated he stopped about 
35 years previously.  

On current examination of the respiratory system both lung 
fields were clear to auscultation.  There was no generalized 
lymphadenopathy.  A chest X-ray study done several days 
earlier showed no evidence of any acute infiltrate.  The 
veteran had sputum examination done in March 2003 that 
revealed acid-fast bacillus negative.

Pulmonary function testing done at the time showed severe 
obstructive lung defect.  The claims file was reviewed by the 
examiner.  There was notation that he had undergone flexible 
direct laryngoscopy in March 2003, and the findings included 
normal vocal cords without any lesions.  No recurrence of 
squamous cell carcinoma of the left true vocal cord was 
indicated.  It was noted the veteran had squamous cell 
carcinoma of that cord removed in January 2003.  It was also 
noted that he had been followed by a VA pulmonologist for 
atypical mycobacterial pulmonary infection, stable on 
antibiotics.  The medical records from the Muskogee VA 
Medical Center revealed that the pulmonologist noted no 
clinical evidence of the presence of active mycobacterium 
lung infection at the time of a May 2003 visit.  

The diagnosis was chronic obstructive pulmonary disease with 
no clinical evidence of any acute mycobacterial lung 
infection.  It was the examiner's opinion that the vocal cord 
disability was not related to the service-connected pulmonary 
condition.  The examiner noted that the veteran currently did 
not have any active mycobacterial (tuberculosis) lung 
infection.  

The RO has evaluated the veteran's pulmonary tuberculosis at 
the zero percent rate under 38 C.F.R. § 4.97, Diagnostic 
Code 6731 (2003).  Under this section, inactive pulmonary 
tuberculosis is, depending on the specific findings, to be 
rated as residuals of interstitial lung disease, restrictive 
lung disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis (Diagnostic Code 6600).  In 
this regard, the Board notes that chronic bronchitis is to be 
evaluated at the 10 percent rate in cases of FEV-1 of 71 to 
80 percent of predicted value, FEV-1/FVC of 71 to 80 percent, 
or diffusion capacity of the lung for the single breath 
method of 66 to 80 percent of predicted value.  

In this case, the Board first notes that the recent evidence 
of record provides no indication whatsoever that the 
veteran's current pulmonary difficulties are approximately 
due to his service-connected pulmonary tuberculosis.  Under 
Code 6731, pulmonary dysfunction must be a residual of 
pulmonary tuberculosis for the criteria for a compensable 
evaluation to be met.  This case is therefore distinguishable 
from Mittleider v. West, 11 Vet. App. 181, 182 (1998), in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected disorder, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition.  

In this case there is no basis for finding that the criteria 
for a compensable evaluation for the veteran's pulmonary 
tuberculosis have been met, and the preponderance of the 
evidence is therefore against the claim for this benefit.  
The pertinent medical evidence has shown no clinical evidence 
of active tuberculosis lung infection for some time.  Recent 
difficulties the veteran has had with his respiratory system 
have not been shown to be related to his service-connected 
pulmonary disorder. 


ORDER

A compensable disability evaluation for pulmonary 
tuberculosis is denied.



____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



